Citation Nr: 0817998	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches due to 
head injury.

2.  Entitlement to service connection for degenerative 
changes of L3-4, claimed as a back condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The veteran presented testimony before the RO in August 2006.  
The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no evidence of a head injury in service or any 
current diagnosis of headaches as a residual thereof.

3.  Degenerative disk disease (DDD) of L3-4 was not incurred 
in service nor did it manifest in the year following 
separation from said service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for headaches due to head injury are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


2.  The criteria for the establishment of service connection 
for DDD of L3-4, claimed as a back condition, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

The record shows the veteran was notified of the evidence 
necessary to establish a disability rating and effective 
date.  The case was last readjudicated in a February 2007 
supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, a lay statement from LR, 
and the transcript from the August 2006 RO hearing.  

The Board notes that letters were sent to the veteran in May 
2005 and July 2005 informing him that his service medical 
records could not be located; however, they were associated 
with the claims folder in August 2005.  A request for 
information completed in August 2005 indicated there were no 
additional service medical records of the veteran.  The 
enlistment and separation examinations, as well as treatment 
during his period of enlistment have been associated with the 
claims folder.  Any further efforts to obtain any additional 
service medical records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

The RO was notified in March 2005 that there were no records 
of treatment for the veteran at the Kansas City VA Medical 
Center (VAMC).  Any additional attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2). 

In April 2005, the RO was notified that treatment records of 
the veteran from Portland VAMC from 1980 to the present had 
been archived; however, copies were obtained and associated 
with the claims folder.  A separate request for records to 
the North Little Rock VAMC resulted in notice that all of the 
veteran's records had been transferred to the Central 
Arkansas Healthcare system.  These records have been 
associated with the claims folder.   Thus, there are no 
outstanding VA treatment records of the veteran.

The veteran testified during his August 2006 RO hearing that 
he sought private treatment from Dr. R and Dr. P.  In August 
2006, the RO sent the veteran VA Form 21-4142, Authorization 
and Consent to Release Information, in order to attempt to 
obtain records from Dr. R and Dr. P.  The veteran did not 
respond.  The RO attempted to reach the veteran by phone on 
three occasions between December 2006 and January 2007 
regarding his private medical treatment.  The veteran did not 
respond.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of completed Authorization 
and Consent forms, is not an impossible or onerous task.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, VA has 
taken reasonable efforts to obtain any outstanding records 
pertinent to the veteran's appeal, including asking the 
veteran to assist in identifying outstanding records and 
providing any necessary release authorizations.  As the 
veteran did not cooperate fully with VA's reasonable efforts 
to obtain relevant records from a non-Federal agency or 
department custodians, the information is insufficient to 
conduct any additional search of the corroborative records.  
Thus, VA's duty to assist the veteran with the development of 
his claims has been satisfied and any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis manifests to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes, but is not limited to, the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, a lay statement from LR, 
and the transcript from the August 2006 RO hearing.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Headaches Due to Head Injury

The veteran contends that he has headaches as a result of 
military service.  Specifically, he asserts that he hit the 
back of his head in his barracks.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, service medical records dated in May 1972 
show the veteran complained of frontal headaches of two day 
duration.  X-ray series of the sinuses were negative.  There 
were no further complaints in service.

The mere fact that the veteran complained of a headache is 
not enough to establish that chronic headaches manifested 
during service.  38 C.F.R. § 3.303(b).  The veteran's service 
medical records were wholly devoid of complaints, treatment, 
or a diagnosis of a head injury.  The May 1973 separation 
examination was negative for both headaches and evidence of a 
head injury.  

Post-service, there have been no complaints, treatment, or 
diagnoses of headaches or any evidence of a head injury.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter. 

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; (B) Establishes 
that the veteran suffered an event, 
injury, or disease in service; and (C) 
Indicates that the claimed disability or 
symptoms may be associated with the 
established event, injury, or disease in 
service.  

38 C.F.R. § 3.159(c)(4)(i).  

Because none of the requirements in subsections (A), (B), or 
(C) are met with regard to the claim for service connection 
for headaches due to head injury, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

While the veteran contends that headaches have been present 
since he sustained a head injury during his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

DDD of L3-4

The veteran contends that he has DDD of L3-4 as a result of 
military service.  He contends that he injured his back while 
"wrestling with motors in the motor pool."  He further 
contends that he was hospitalized in Germany for his back in 
August 1973 and was medically evacuated to the United States 
for treatment.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints or treatment referable to the 
veteran's back or a diagnosis of a back condition, to include 
DDD of L3-4.  As noted above, the veteran maintains that he 
was hospitalized for his back in 1973.  In support of his 
contentions, he submitted a lay statement from LR, which 
indicates she visited the veteran while he was in the 
hospital in Germany for "back trouble."  

While the service medical records confirm the veteran was 
hospitalized and medically evacuated to the United States in 
August 1973, they reveal the veteran was treated for drug 
abuse.  The veteran's urine tested positive for opiates 60 
days prior to his expected separation.  The treatment notes 
are negative with regard to a back injury or treatment for a 
back condition.  The May 1973 separation examination was 
negative for any abnormality involving the back or spine.  
Clinical evaluation in May 1973 was normal.

Post-service, the veteran was first diagnosed with 
degenerative changes of L3-4 in August 1994, which is outside 
the one-year presumptive period for arthritis.  38 C.F.R. §§ 
3.307, 3.309.  The radiologist felt the changes may have been 
due to a remote trauma; however, they were not related to any 
specific incident or occurrence.  

Records from Conway Regional Health System dated in May 2001 
show the veteran related a history of previous back injury, 
with back problems since 1987.  Conversely, the veteran 
informed VA treatment providers in May 2001 that he injured 
his back in service and had a backache of 30-year duration.  
Both the private and VA treatment records from that date 
further show the veteran had recently injured himself while 
pouring concrete and lifting heavy equipment.

Despite evidence of a current diagnosis of DDD of L3-4 there 
is no evidence of record to substantiate the critical second 
and third components of the Hickson inquiry, as enumerated 
above.  The service medical and personnel records do not 
support a finding of a back condition during the veteran's 
active duty service.  

Moreover, it appears there is a 21-year evidentiary gap in 
this case between the veteran's active service and the 
earliest objective medical evidence of DDD of L3-4   in 1994.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that DDD of L3-4 was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of DDD of L3-4, between the period of active 
military service and the objective diagnosis in August 1994 
is itself evidence which tends to show that DDD of L3-4 did 
not have its onset in service or for many years thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service, and no 
medical evidence showing that the claimed DDD of L3-4 first 
shown many years after service may be associated with 
service, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at  517.  

While the veteran contends that DDD of L3-4 has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu,  2 Vet. App. at 494-
95. In reaching the conclusions above, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  



ORDER

Entitlement to service connection for headaches due to head 
injury is denied.

Entitlement to service connection for degenerative changes of 
L3-4, claimed as a back condition, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


